[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#137)
Plaintiff has moved to strike pro se defendant Burgos' answer, counterclaim and prayer for relief.
This is a foreclosure action in which Burgos has admitted that he executed the note and mortgage deed. The gravamen of the attacked pleadings is that the $20,000.00 he received from the plaintiff was "credit and checkbook money" but not legal tender. Defendant's pleadings claim that as the money was not "legal tender" the following consequences result:
1. No debt was owed.
2. Plaintiff breached the loan contract.
3. Plaintiff committed fraud and violated the federal racketeering statute.
4. The loan was usurious.
5. Plaintiff owes Burgos compensatory and punitive damages.
The court is aware of no law which would support these claims under the theory that the money loaned (and used) was not legal tender. The motion to strike is therefore granted.
SPEAR, JUDGE